PER CURIAM:
Thomas Parker, III, appeals the district court’s order granting summary judgment in favor of the United States in his civil action filed under the Federal Tort Claims Act. We have reviewed the record, the district court’s order, and Parker’s informal appellate brief. Because Parker does not challenge the district court’s reasons for granting summary judgment, he has failed to preserve any issue for appellate review. See 4th Cir. R. 34(b). Moreover, Parker’s claims of attorney error provide no basis for relief. See Fed. Trade Comm’n v. Assail, Inc., 410 F.3d 256, 267 (5th Cir.2005) (“The Sixth Amendment right to counsel is inapplicable in civil cases.”) (citations omitted). Accordingly, we affirm the district court’s order. See Parker v. United States, 475 F.Supp.2d 594 (E.D.Va.2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.